DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.
	
Information Disclosure Statement
The Information Disclosure Statements that were filed on October 18, 2021 and August 16, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., (“Translating Natural Language Instructions for Behavioral Robot Indoor Navigation with Attention-History Based Attention”, CSAI 2020), hereinafter referred to as Zhou. Zhou is disclosed in the IDS filed October 18, 2021.

Regarding claim 1, Zhou teaches:
A method for navigating a robot in a task environment ("In this section, we present our attention history-based attention model for the navigation task." – see at least Zhou: Page 262 Column 2 lines 22-23),
comprising: receiving, by a pre-trained sequential prediction model, a navigation graph of the task environment ("And the graph is the topological map of the whole environment, while navigation instruction has local information about the route of the interest" – see at least Zhou: Page 261 Column 2 lines 29-31) (The examiner notes that the topological map of the whole environment as taught by Zhou corresponds to the claimed navigation graph of the task environment),
instructions in natural language ("For example, using the word alignment-based semantic parser parses natural language instructions into a grammar liked language sequence" – see at least Zhou: Page 262 Column 1 lines 24-26)
and an initial location of the robot in the navigation graph ("Fig 1. (a) shows the environment map with the starting point and destination represented by different symbols, and the solid line between them showing the desired path corresponding to natural language instruction." – see at least Zhou: Page 261 Column 2 lines 11-14) (The examiner notes that the starting point as taught by Zhou corresponds to the claimed initial location of the robot),
wherein the navigation graph comprises nodes indicating locations in the task environment, coordinates of the nodes, and edges indicating connectivity between the locations ("The environment map is encoded as <node; edge; node> triplets, while nodes correspond to locations (e.g., office, bedroom) and edges are route between one node and its adjacent nodes" – see at least Zhou: Page 261 Column 2 lines 6-8);
and predicting sequentially, by the pre-trained sequential prediction model, a sequence of single-step behaviors executable by the robot to navigate the robot from the initial location to a destination ("In this paper, based on the encoder-decoder model with attention mechanism, we propose an attention-history reader network for capturing the patterns in the attention history to improve translating natural translations to a high-level sequence of behaviors that is understandable and executable by robots." – see at least Zhou: Page 265 Column 1 lines 24-28) (The examiner notes that the attention-history reader network for generating a sequence of behaviors as taught by Zhou corresponds to the claimed pre-trained sequential prediction model).

Regarding claim 2, Zhou teaches all of the elements of the current invention as stated above. Further, Zhou teaches:
wherein the predicting sequentially comprises: for each single step during the prediction: generating an adaptive context by adapting the navigation graph to a current prediction process corresponding to the single step ("At the decoder step t, the attention distribution is used to compute context vector. " – see at least Zhou: Page 264 Column 1 lines 2-3) (The examiner notes that the context vector as taught by Zhou corresponds to the claimed adaptive context);
and predicting a single-step behavior for the single-step based on at least the generated adaptive context and the instructions in natural language ("The context vector is then used for predicting output and for updating the decoder hidden state" – see at least Zhou: Page 264 Column 1 lines 3-5) (The examiner notes that using the context vector for predicting output as taught by Zhou corresponds to predicting a single-step behavior based on at least the adaptive context. Zhou further teaches predicting behavior based on instructions in natural language ("Fig 1. (a) shows the environment map with the starting point and destination represented by different symbols, and the solid line between them showing the desired path corresponding to natural language instruction." – see at least Zhou: Page 261 Column 2 lines 11-14));

Regarding claim 6, Zhou teaches all of the elements of the current invention as stated above. Further, Zhou teaches:
wherein the predicting the single-step behavior for the single-step based on at least the generated adaptive context and the instructions in natural language, comprises: predicting the single-step behavior for the single-step based on the generated adaptive context, the instructions in natural language ("The context vector is then used for predicting output and for updating the decoder hidden state" – see at least Zhou: Page 264 Column 1 lines 3-5) (The examiner notes that using the context vector for predicting output as taught by Zhou corresponds to predicting a single-step behavior based on at least the adaptive context. Zhou further teaches predicting behavior based on instructions in natural language ("Fig 1. (a) shows the environment map with the starting point and destination represented by different symbols, and the solid line between them showing the desired path corresponding to natural language instruction." – see at least Zhou: Page 261 Column 2 lines 11-14)),
and a current hidden state updated by a gated recurrent unit (GRU), wherein the GRU takes a previous single-step behavior of a previous single step as input and updates to obtain the current hidden state ("After fusing information and the FC layer, the GRU decoder starts the decoding process from decoder state s. At the decoder step t, the attention distribution is used to compute context vector. The context vector is then used for predicting output and for updating the decoder hidden state." – see at least Zhou: Page 264 Column 1 lines 1-5).

Regarding claim 7, Zhou teaches all of the elements of the current invention as stated above. Further, Zhou teaches:
creating a topological map of the task environment, with locations in the task environment as nodes of the topological map, and the connectivity between the locations as edges of the topological map ("The environment map is encoded as <node; edge; node> triplets, while nodes correspond to locations (e.g., office, bedroom) and edges are route between one node and its adjacent nodes" – see at least Zhou: Page 261 Column 2 lines 6-8) (The examiner notes that the environment map as taught by Zhou corresponds to the claimed topological map of the task environment);
and determining the created topological map as the navigation graph of the task environment ("And the graph is the topological map of the whole environment, while navigation instruction has local information about the route of the interest" – see at least Zhou: Page 261 Column 2 lines 29-31)

Regarding claim 8, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 9, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 13, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Chu et al. (US 2020/0302250), hereinafter referred to as Chu. Zhou and Chou are considered analogous to the claimed invention because they are in the same field of spatial graphs used for navigation.

Regarding claim 3, Zhou teaches all of the elements of the current invention as stated above. Further, Zhou teaches:
predicting a behavior of a valid node transition based on coordinates of the current node, a previous node of the current node, and a neighbor node except for the previous node of the current node ("The overhead environment map of the navigated route for describing the route as input with navigation instructions helps predict correct navigation behaviors." – see at least Zhou: Page 261 Column 2 lines 3-6) (The examiner notes that the overhead environment map as taught by Zhou includes the coordinates of each node and is used to predict navigation behaviors);

Zhou does not explicitly disclose, but Chu teaches:
wherein for each single step during the prediction, the generating the adaptive context comprises: searching for, in the navigation graph, valid node transitions between a current node corresponding to the single step and neighbor nodes, except for a previous node, of the current node ("In an application such as road modeling, the graph can represent a city road layout, the nodes can represent spatial control points along the roads, and the edges in the graphs can represent segments of roads or otherwise navigable paths." – see at least Chu: paragraph 0024 lines 10-14) (The examiner notes that the edges of the graph representing navigable paths as taught by Chu indicate modes of traveling from one node to another, and therefore correspond to the claimed valid node transitions);
taking the neighbor node as a new current node, and repeating steps of searching and predicting, until a distance between a node taken as the new current node and the current node of the current single step is within a preset value; and converting all of the found valid node transitions and the predicted behaviors thereof to graph format to generate the adaptive context for the each single step ("If the distance to an existing node is below a threshold ϵ (e.g., 5 m) then a new node does not need to be added to the queue. Instead, an edge is included to connect the current node to the existing node. This enables a graph to be created with cycles." – see at least Chu: paragraph 0039 lines 7-11) (The examiner notes that connecting the current node to an existing node via an edge when the distance to the existing node is below a threshold as taught by Chu corresponds to converting valid node transitions to graph format upon finding a new current node within a preset distance of the current node as claimed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou with these above aforementioned teachings from Chu to find valid node transitions wherein a distance between a node taken as the new current node and the current node of the current single step is within a preset value, and convert all of the found valid node transitions and the predicted behaviors thereof to graph format to generate the adaptive context for the each single step. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chu’s method of spatial graph generation with Zhou’s method of navigating a spatial graph in order to iteratively connect nodes to existing nodes in the current graph (“Such a model can iteratively generate a new node and an edge connecting to an existing node conditioned on a current graph.” – see at least Chu: paragraph 0024 lines 16-18). Doing so would provide the benefit of using the generated graph for purposes such as navigation (“In particular, these components can utilize road layouts for cities and other such regions for purposes such as navigation, testing, and training.” – see at least Chu: paragraph 0117 lines 2-5).

Regarding claim 4, Zhou in view of Chu teaches all of the elements of the current invention as stated above. Further, Zhou teaches:
wherein the behaviors of the valid node transitions are predicted from a behavior set composed of: exit, turn right and move, turn left and move, and move forward ("The route plan is a set of behavioral instructions (e.g., go left, go right). An example from the Stanford Navigation Datasets is shown in Figure 1." – see at least Zhou: Page 261 Column 2 lines 9-11) (The examiner notes that Figure 1 of Zhou shows all of the claimed behaviors (e.g. exiting Room-0 at the start, turning left into corridor-0, turning right into corridor-1, and moving forward along corridor-1)).

    PNG
    media_image1.png
    385
    1133
    media_image1.png
    Greyscale


Regarding claim 10, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 11, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Chu, further in view of Garcia et al. (“Physics for Computer Science Students”), hereinafter referred to as Garcia, even further in view of Jaegal (US 2021/0403051), hereinafter referred to as Jaegal. Garcia is considered analogous to the claimed invention because they are in the same field of making calculations using vectors and cross products. Jaegal is considered analogous to the claimed invention because they are in the same field of vehicle navigation.

Regarding claim 5, Zhou in view of Chu teaches all of the elements of the current invention as stated above. Zhou does not explicitly disclose, but Garcia teaches:
wherein the predicting the behavior of the valid node transition based on the coordinates of the current node, a previous node of the current node, and the neighbor node except for the previous node, comprises: determining heading of the robot at the current node by subtracting a coordinate of the previous node from a coordinate of the current node; determining heading of the robot at the neighbor node by subtracting the coordinate of the current node from a coordinate of a neighbor node; calculating a cross product of the heading of the robot at the current node and the heading of the robot at the neighbor node; and predicting the single-step behavior of the valid node transition based on the calculated cross product ("We thus introduce a new type of product called the cross product of A and B. If C is the cross product of A and B, we write C=AxB. By this definition, it is seen in Fig. 2-13 that the magnitude of the vector C is C = AB sin (θ)" – see at least Garcia: Page 17 Section 2.5 lines 5-10) (The examiner notes that the use of a cross product based on node coordinates as claimed is a simple and well-known mathematical procedure, as is therefore well within the knowledge and skill level of one of ordinary skill in the art. See Fig. 2-13 of Garcia as shown below. Calculating a distance vector as a difference between two coordinates is another well-known mathematical procedure).

    PNG
    media_image2.png
    576
    407
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou with these above aforementioned teachings from Garcia to calculate a cross product of the heading of the robot at the current node and the heading of the robot at the neighbor node and predict the single-step behavior of the valid node transition based on the calculated cross product. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Garcia’s method of calculating a cross product with Zhou’s method of navigating a spatial graph in order to determine the angle which defines the change in heading as the robot navigates from the current node to the neighbor node. This is a well-known mathematical procedure, wherein the heading may simply be represented as the unit vector defined by the direction of the distance vector connecting two nodes. The cross product of the two unit vectors defining each heading would give the sine of the angle which measures the difference in heading, wherein it would be another simple mathematical calculation to then determine the angle from the sine of the angle (e.g. an inverse sine operation). 
Although Garcia does not explicitly teach a motivation for making this modification, Jaegal supplies motivation for incorporating the aforementioned teachings of Garcia with the primary reference (Zhou in view of Chu). The angle calculated from the cross product as taught by Garcia represents the amount of turning needed for the robot to reach the neighbor node while traversing the planned route. In other words, the cross product calculation as taught by Garcia may be used in determining the sharpness of a turn along a route. Jaegal teaches that the amount of turning may be relevant to planning the route since the sharpness of a turn can affect the feasibility and danger of that route (“In the vehicle control method, the second degree of danger may be calculated as a high value in one of a case in which… the vehicle is making a sharp turn or rapidly accelerates...” – see at least Jaegal: paragraph 0015).
 
Regarding claim 12, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667 


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                      

November 16, 2022